    Case: 1:18-cv-08186 Document #: 39 Filed: 10/15/19 Page 1 of 4 PageID #:181




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

AHMAD SIMMONS,                                 )
                                               )
                      Plaintiff,               )           No. 18 CV 8186
                                               )
       v.                                      )           Honorable Judge John J. Tharp, Jr.
                                               )
THE STATE OF ILLINOIS, et al.,                 )
                                               )
                      Defendants.              )

                    DEFENDANT’S STATUS REPORT REGARDING
                      THE COURT’S OCTOBER 1, 2019 ORDER

       Defendant Illinois Department of Corrections (“Defendant” or “IDOC”), by and through

its attorney Kwame Raoul, Attorney General for the State of Illinois, hereby submits this Status

Report regarding Defendant’s compliance with the Court’s October 1, 2019 Order, as follows:

       1.     Plaintiff Ahmad Simmons (“Plaintiff”) brought his Amended Complaint in this

matter against Defendant alleging that Defendant failed to provide Plaintiff was adequate medical

services during the time that Plaintiff was incarcerated at Stateville Northern Reception and

Classification Center (“Stateville NRC”) from December 14, 2017 to January 12, 2018. The

parties are currently engaged in written discovery and are working to resolve ongoing discovery

disputes.

       2.     On October 1, 2019, the Court entered a Minute Order (the “Order”) requiring

Defendant to supplement its discovery responses to Plaintiff’s written discovery requests

“identifying at a minimum: (1) individuals assigned to the Diabetes clinic during Plaintiff’s

incarceration; (2) members of the medical staff during Plaintiff’s incarceration; and (3)

correctional officers who were assigned to transport Plaintiff to and from medical appointments

and treatment sessions” by October 15, 2019. (Dkt. No. 37.)
     Case: 1:18-cv-08186 Document #: 39 Filed: 10/15/19 Page 2 of 4 PageID #:181




        3.      Defendant has been working diligently to supplement its discovery responses,

comply with the Order, and identify the individuals required by the Court.

        4.      On October 15, 2019, Defendant served Plaintiff’s counsel via email with: (1)

Defendant’s Amended Responses to Plaintiff’s First Set of Interrogatories; (2) Defendant’s

Amended Responses to Plaintiff’s First Set of Requests for Production; (3) Defendant’s Responses

to Plaintiff’s Second Set of Interrogatories; and (4) Defendant’s Responses to Plaintiff’s Second

Set of Requests for Production (collectively, “Defendant’s Discovery Responses”).1 Along with

Defendant’s Discovery Responses, Defendant served Plaintiff’s counsel with over 300 pages of

additional documents marked as IDOC000289-IDOC000591.

        5.      Regarding the Court’s Order that Defendant identify individuals assigned to the

Diabetes clinic during Plaintiff’s incarceration, Defendant determined that Stateville NRC did not

have a Diabetic Clinic during the time that Plaintiff was incarcerated at Stateville NRC.

Consequently, no individuals were assigned to a Diabetic Clinic while Plaintiff was incarcerated.

Defendant has set forth this information in its response to Plaintiff’s Interrogatory No. 2.

        6.      Regarding the Court’s order that Defendants identify members of the medical staff

during Plaintiff’s incarceration, Defendant has determined that members of the Stateville medical

staff included employees of IDOC, as well as employees of Wexford Health Sources, Inc.

(“Wexford”). Defendant produced to Plaintiff as IDOC000345-IDOC000348 a list of Wexford

employees who were members of the Stateville medical staff for the months of December 2017

and January 2018. Additionally, Defendant included in its response to Plaintiff’s Interrogatory

No. 2 a list of IDOC employees who were members of the Stateville medical staff during Plaintiff’s



1
 Defendant declines at this time to attach Defendant’s Discovery Responses as an exhibit to this Status
Report, due to the fact that this is a public filing. However, Defendant will provide Defendant’s Discovery
Responses to the Court if the Court wishes to review them.

                                                    2
    Case: 1:18-cv-08186 Document #: 39 Filed: 10/15/19 Page 3 of 4 PageID #:181




incarceration. Further, Defendant produced to Plaintiff as IDOC000349-IDOC000357 the RN

Weekly Assignment sheets for registered nurses working at Stateville NRC from December 11,

2017 through January 14, 2018.

       7.      Regarding correctional officers who were assigned to transport Plaintiff to and from

medical appointments and treatment sessions, Defendant determined that IDOC does not record

which specific employees escort specific inmates. However, the correctional officers, sergeants,

and lieutenants assigned for duty while Plaintiff was incarcerated and who may have escorted

Plaintiff can be identified through Stateville’s Duty Rosters. Defendant produced to Plaintiff as

IDOC000358-IDOC000591 the Duty Rosters for January 3, 2018 through January 12, 2018.

Defendant requested the Duty Rosters for the remaining dates during which Plaintiff was

incarcerated and has agreed to produce the remaining Duty Rosters to Plaintiff as they are received.



Dated: October 15, 2019

                                                             Respectfully submitted,
KWAME RAOUL
Attorney General of Illinois                         By:     /s/ Maebetty Kirby____
                                                             MAEBETTY KIRBY
                                                             Assistant Attorney General
                                                             Office of Illinois Attorney General
                                                             100 West Randolph Street, 13th Floor
                                                             Chicago, Illinois 60601
                                                             (312) 814-3649
                                                             mkirby@atg.state.il.us

                                                             Counsel for Defendant IDOC




                                                 3
    Case: 1:18-cv-08186 Document #: 39 Filed: 10/15/19 Page 4 of 4 PageID #:181




                                CERTIFICATE OF SERVICE

        The undersigned certifies that, on October 15, 2019, she electronically filed the foregoing
document with the clerk of the court for Northern District of Illinois, using the electronic case
filing system of the court.



                                                            /s/ Maebetty Kirby____




                                                4
